UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2013(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 95.7% Australia 0.3% Austal Ltd.*(Cost $2,394,918) Bermuda 0.8% Lazard Ltd. "A"(Cost $2,580,692) Brazil 0.6% Fleury SA(Cost $3,694,212) Canada 1.0% SunOpta, Inc.*(Cost $5,027,296) China 1.6% Charm Communications, Inc. (ADR) Minth Group Ltd. (Cost $4,796,813) Cyprus 1.0% ProSafe SE(Cost $3,409,077) Denmark 1.1% GN Store Nord AS(Cost $3,415,313) France 1.7% Flamel Technologies SA (ADR)* JC Decaux SA (a) (Cost $10,588,598) Germany 4.2% Fresenius Medical Care AG & Co. KGaA Gerresheimer AG M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $7,455,417) Gibraltar 0.4% Bwin.Party Digital Entertainment PLC(Cost $2,978,784) Hong Kong 2.9% K Wah International Holdings Ltd. REXLot Holdings Ltd. Techtronic Industries Co., Ltd. (Cost $9,000,380) Indonesia 1.2% PT Arwana Citramulia Tbk PT Ciputra Property Tbk (Cost $6,104,507) Ireland 3.7% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC (Cost $4,025,033) Italy 0.6% Prysmian SpA(Cost $2,367,091) Japan 7.9% Ai Holdings Corp. Avex Group Holdings, Inc. Hajime Construction Co., Ltd. (a) Kusuri No Aoki Co., Ltd. Medical System Network Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. (Cost $25,801,718) Luxembourg 0.3% L'Occitane International SA(Cost $1,118,940) Malaysia 1.4% Hartalega Holdings Bhd. Tune Ins Holdings Bhd.* (Cost $4,299,624) Netherlands 4.2% Brunel International NV Chicago Bridge & Iron Co. NV (b) Koninklijke Vopak NV SBM Offshore NV* (Cost $9,570,565) Panama 0.8% Banco Latinoamericano de Comercio Exterior SA "E"(Cost $3,528,324) Philippines 1.9% Alliance Global Group, Inc. GT Capital Holdings, Inc. House of Investments, Inc. (Cost $5,563,390) Singapore 1.7% Lian Beng Group Ltd. UE E&C Ltd. Yongnam Holdings Ltd. (Cost $6,248,143) Switzerland 1.8% Dufry AG (Registered)* OC Oerlikon Corp. AG (Registered)* (Cost $7,850,473) Thailand 1.1% Malee Sampran Factory PCL (Foreign Registered) Ticon Industrial Connection PCL "F" (Cost $6,195,237) United Kingdom 10.5% ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Crest Nicholson Holdings PLC* Domino's Pizza Group PLC Essentra PLC Hargreaves Lansdown PLC HellermannTyton Group PLC* IG Group Holdings PLC John Wood Group PLC Nanoco Group PLC* Rotork PLC (Cost $26,680,070) United States 43.0% Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* (a) Affiliated Managers Group, Inc.* Altra Holdings, Inc. Applied Industrial Technologies, Inc. Ascena Retail Group, Inc.* (a) BE Aerospace, Inc.* Blount International, Inc.* BorgWarner, Inc.* Cardtronics, Inc.* Catamaran Corp.* Cognex Corp. (a) CONMED Corp. Deckers Outdoor Corp.* (a) Derma Sciences, Inc.* DFC Global Corp.* (a) Dresser-Rand Group, Inc.* Encore Capital Group, Inc.* (a) Furiex Pharmaceuticals, Inc.* Green Mountain Coffee Roasters, Inc.* (a) Hain Celestial Group, Inc.* (a) Harris Corp. Haynes International, Inc. HeartWare International, Inc.* Hi-Tech Pharmacal Co., Inc. (a) Jack in the Box, Inc.* Jarden Corp.* (a) Leucadia National Corp. Manitowoc Co., Inc. (a) MICROS Systems, Inc.* (a) NxStage Medical, Inc.* Oasis Petroleum, Inc.* (a) Ocwen Financial Corp.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* PTC, Inc.* Roadrunner Transportation Systems, Inc.* Rosetta Resources, Inc.* Sears Hometown & Outlet Stores, Inc.* Signature Bank* (a) Sinclair Broadcast Group, Inc. "A" Sunshine Heart, Inc.* Tenneco, Inc.* The Bancorp., Inc.* Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* (a) Tristate Capital Holdings, Inc.* United Rentals, Inc.* (a) Urban Outfitters, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WageWorks, Inc.* Zions Bancorp. (a) (Cost $131,049,663) Total Common Stocks (Cost $295,744,278) Warrants 0.0% Malaysia Hartalega Holdings Bhd., Expiration Date 5/29/2015*(Cost $0) Securities Lending Collateral 12.3% Daily Assets Fund Institutional, 0.10% (c) (d) (Cost $56,599,310) Cash Equivalents 4.5% Central Cash Management Fund, 0.05% (c) (Cost $20,712,736) % of Net Assets Value ($) Total Investment Portfolio (Cost $373,056,324) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $373,332,334.At July 31, 2013, net unrealized appreciation for all securities based on tax cost was $145,899,460.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $162,778,523 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,879,063. (a) All or a portion of these securities were on loan.The value of securities loaned at July 31, 2013 amounted to $55,682,168 which is 12.1% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At July 31, 2013 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Warrants Industrials 25.0 % Consumer Discretionary 23.9 % Financials 17.4 % Health Care 13.1 % Information Technology 7.6 % Energy 6.1 % Consumer Staples 5.5 % Materials 1.4 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks & Warrants Australia $
